The opinion of the Court, Whitman C. J. taking no part in the decision, was drawn up by
Shepley J.
.The case is presented on a general demurrer to a plea in abatement. A special demurrer is not required in any such case. Lloyd v. Williams, 2 M. & S. 484.
The law does not favor such pleas, and it requires, that they should be pleaded with great precision and certainty. 1 Chit*551ty’s PI. 444. Baker v. Gough, Cro. Jac. 82. They must be good both in form and substance.
A plea in abatement to the writ must conclude with “ praying judgment of the writ,” and the prayer, that it may be quashed without praying judgment of the writ, is not sufficient.. Co. Litt. 303, (a) note e. 2 Saund. 209, (a) note 1. Hixon v. Minns, 3 T. R. 185. The plea in this case containing no such prayer is bad in form.

Respondeos ouster.